 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                     CR18-16 TSZ
 9         v.
                                                     MINUTE ORDER
10    CLYDE MCKNIGHT, a/k/a “Pizza,”
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Defendant Clyde McKnight’s pro se motion, docket no. 181, is DENIED in
14
   part with respect to the request for reconsideration of the Order entered March 1, 2019,
   docket no. 173, denying his motion to suppress, and DEFERRED in part with respect to
15
   the request for reconsideration of the denial of his counsel’s motion to withdraw, docket
   no. 175.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record and to defendant Clyde McKnight.

18         Dated this 9th day of April, 2019.

19
                                                   William M. McCool
20                                                 Clerk

21                                                 s/Karen Dews
                                                   Deputy Clerk
22

23

     MINUTE ORDER - 1
